Woods, C. J.,
delivered the opinion of the court.
Giving all due weight to the rule of law which requires the closest scrutiny of dealings between guardian and ward, we see no good reason for disturbing the decree of the learned court below.
When the final account of the guardian was filed in court in September, 1891, it was accompanied by the sworn answer of the ward, then of full age, acknowledging that the account was correct, and stating that he had examined, in person and by attorney, said final account, and all preceding annual accounts, *768and acknowledging satisfaction in full of the sum appearing by-said final account to be due him. All these sworn statements were incorporated in and became part of the final decree passing the final account and discharging the guardian. When the final account of the guardian was filed, and when passed, the ward had been virtually emancipated, and had been before that time (how long before does not appear), and was then, living, not with his guardian, nor under his influence and control, but in another state, and was, and for some time had been, engaged in active business for himself, and free from the supervision of the guardian.
It is very evident that the appellant was perfectly aware of the vital matter referred to in the final account, to wit: the balance apparently due him by the appellee,' as guardian, and of the facts which constituted the satisfaction in full thereof, to which he swore in his answer to that account. Indeed, the appellant is so completely overwhelmed by all the disinterested witnesses as to the manner in which this full satisfaction was had, that the court below could not well have done otherwise than discredit the evidence of appellant, and refuse to either disturb the final decree on the guardian’s final account, or enforce payment again of the $965 apparently due thereby to the ward.
The decree now appealed from properly denied the cancellation of the two conveyances referred to in complainant’s bill, and dismissed the same. The whole proceeding appears to us to be devoid of any substantial merit.

Affirmed.